            Case 2:92-mj-00277-LRL-LRL Document 4 Filed 06/24/21 Page 1 of 2




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     SUSAN CUSHMAN
3    Assistant United States Attorney
     501 Las Vegas Boulevard South
4    Suite 1100
     Las Vegas, Nevada 89101
5    Tel: 702-388-6336
     Fax: 702-388-6418
     Email: Susan.Cushman@usdoj.gov
6
     Attorneys for the United States
7
                       UNITED STATES DISTRICT COURT
8                           DISTRICT OF NEVADA
9
     UNITED STATES OF AMERICA,                    ) 2:92-mj-277-VCF
10                                                )
                   Plaintiff,                     ) ORDER TO DISMISS COMPLAINT
11                                                ) AND QUASH ARREST WARRANT
                                                  )
           vs.                                    )
12
                                                  )
     KIRK EDWARD WILSON,                          )
13                                                )
                   Defendant.                     )
14                                                )

15
             COMES NOW, the United States of America by and through CHRSITOPHER
16
     CHIOU, Acting United States Attorney, and SUSAN CUSHMAN, Assistant United States
17
     Attorney, and files its Motion to Dismiss the Complaint and Quash the Arrest Warrant as to
18
     the captioned defendant.
19
             On December 9, 1992, a Criminal Complaint was filed charging defendant Kirk
20
     Edward WILSON with Theft of Mail by a Postal Employee in violation of 18 U.S.C. § 1709.
21
     ECF 1. The arrest warrant in this case has never been executed as to the captioned defendant.
22

23
            Case 2:92-mj-00277-LRL-LRL Document 4 Filed 06/24/21 Page 2 of 2




1            Therefore, the United States respectfully requests that the Complaint be dismissed

2    and the corresponding Arrest Warrant issued be quashed in the captioned matter.

3          Dated this 24th day of June, 2021.

4                                                    Respectfully submitted,

5                                                    CHRISTOPHER CHIOU
                                                     Acting United States Attorney
6
                                                     /s/ Susan Cushman
7                                                    SUSAN CUSHMAN
                                                     Assistant United States Attorney
8

9    The Government’s motion is hereby GRANTED.

10   SO ORDERED:

11   _________________________________                      Dated: June 24, 2021
     CAM FERENBACH
12   United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23
                                                2
